ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                    )
                                                )
A Plus Industries, Inc.                         ) ASBCA Nos. 62101, 62434
                                                )
Under Contract No. FA4418-16-C-0009             )

APPEARANCES FOR THE APPELLANT:                     Terrence L. Brennan, Esq.
                                                   Brian S. Schaps, Esq.
                                                    Deutsch Kerrigan, L.L.P.
                                                    New Orleans, LA

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Deputy Chief Trial Attorney
                                                   Danielle A. Runyan, Esq.
                                                   Josephine R. Farinelli, Esq.
                                                    Trial Attorneys

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: July 28, 2021



                                                STEPHANIE CATES-HARMAN
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62101, 62434, Appeals of A Plus
Industries, Inc., rendered in conformance with the Board’s Charter.

       Dated: July 28, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals